--------------------------------------------------------------------------------

Exhibit 10.1


TRANSITION SERVICES AGREEMENT


This TRANSITION SERVICES AGREEMENT, dated as of June 27, 2019 (this
“Agreement”), is made and entered into by and between KAR Auction Services,
Inc., a Delaware corporation (“KAR”), and IAA, Inc., a Delaware corporation and
wholly owned subsidiary of KAR (“SpinCo”, and together with KAR, the
“Parties”).  For purposes of this Agreement, capitalized terms used herein and
not otherwise defined shall have the respective meanings ascribed to such terms
in the Separation and Distribution Agreement.


RECITALS:


WHEREAS, the board of directors of KAR (the “KAR Board”) has determined that it
is advisable and in the best interests of KAR to separate KAR’s salvage auction
businesses from its whole car auction businesses, creating two independent
publicly traded companies;


WHEREAS, in furtherance of the foregoing, (a) KAR will cause the applicable
members of the KAR Group to assign, transfer, convey and deliver to SpinCo or
the applicable SpinCo Designee all right, title and interest of the KAR Group in
and to the SpinCo Assets, (b) SpinCo and the applicable SpinCo Designees will
accept, assume and agree faithfully to perform, discharge and fulfill the SpinCo
Liabilities (the transactions described in clauses (a) and (b) herein being
referred to collectively as the “SpinCo Contribution”), (c) SpinCo will cause
the applicable members of the SpinCo Group to assign, transfer, convey and
deliver to KAR or the applicable KAR Designee all right, title and interest of
the SpinCo Group in and to the KAR Assets, and (d) KAR and the applicable KAR
Designees will accept, assume and agree faithfully to perform, discharge and
fulfill the KAR Liabilities (the transactions described in this recital,
including the assignment, transfer, conveyance and delivery of the SpinCo Assets
and KAR Assets, and the acceptance, assumption and agreement to perform the
SpinCo Liabilities and the KAR Liabilities, being referred to collectively as
the “Separation”);


WHEREAS, to effectuate the Separation and the Distribution, KAR and SpinCo have
entered into a Separation and Distribution Agreement, dated as of June 27, 2019
(the “Separation and Distribution Agreement”); and


WHEREAS, to facilitate and provide for an orderly transition in connection with
the Separation, the Parties desire to enter into this Agreement to set forth the
terms pursuant to which each of the Parties shall provide Services to the other
Party for a transitional period.


--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:


ARTICLE I


SERVICES


Section 1.01          Services.


(a)          With respect to each applicable service set forth on Schedule 1
hereto (the “Services”), the Party identified on Schedule 1  hereto as the
“Provider” of such Service agrees to provide, or to cause one or more members of
its Group to provide, such Service to the other Party (the “Recipient”), or any
members of the Recipient’s Group, in each case for the period commencing on the
Effective Date and ending on the earlier of (i) the date that a Party terminates
the provision of such Service pursuant to Section 4.02 and (ii) the date set
forth on Schedule 1 with respect to such Service (the “Service Period”).


(b)          At any time during the term of this Agreement, either Party may
request that the other Party provide or cause its Group to provide additional
services hereunder (the “Additional Services”) by providing written notice of
such request, it being understood that the Party that receives such request may
in its sole discretion decline to provide such requested Additional Services. If
a Provider agrees to undertake to provide the Additional Services, upon the
mutual written agreement as to the nature, cost, duration and scope of such
Additional Services, KAR and SpinCo shall supplement in writing the Services set
forth on Schedule 1 to include such Additional Services. Except where the
context otherwise indicates or requires, any such Additional Services specified
on Schedule 1 or so agreed upon in writing by the Parties shall be deemed to be
“Services” under this Agreement.


Section 1.02          Performance of Services.


(a)          Except for Services identified as a “New Service” in Schedule 1
hereto (“New Services”), which New Services the Provider shall use commercially
reasonable efforts to provide, the Provider shall perform, or shall cause one or
more members of its Group to perform, all Services to be provided by the
Provider in a manner that is based on its past practice and that is
substantially similar in all material respects to such Services (or analogous
services) provided by or on behalf of KAR or any of its Subsidiaries with
respect to the SpinCo Business or KAR Business, as applicable, during the twelve
(12) months prior to the Effective Date (collectively referred to as the “Level
of Service”).


(b)          Nothing in this Agreement shall require the Provider to perform or
cause to be performed any Service to the extent that the manner of such
performance would constitute a violation of any applicable Law or any existing
contract or agreement with a Third Party. As between the Parties, the Provider
shall be the party that determines, in its sole discretion,  whether to
communicate with and shall be the party that communicates with Third Parties in
connection with any necessary Third Party consents required under any existing
contract or agreement with a Third Party to allow the Provider to perform, or
cause to be performed, Services to be provided to the Recipient hereunder, with
any such communications to be in the sole discretion of Provider. Unless
otherwise agreed in writing by the Parties, all reasonable and documented
out-of-pocket costs and expenses (if any) incurred by any Party or any member of
its Group in connection with obtaining any Third Party consent that is required
to allow the Provider to perform or cause to be performed any Services hereunder
shall be paid for by the Recipient. If, with respect to a Service, a required
Third Party consent has not been obtained, or the performance of a Service by or
on behalf of the Provider would constitute a violation of any applicable Law,
the Provider shall have no obligation to perform or cause to be performed such
Service.
2

--------------------------------------------------------------------------------

(c)          Except for New Services, which New Services the Provider shall not
be required to perform or cause to be performed other than in a manner that is
commercially reasonable to Provider, the Provider shall not be obligated to
perform or to cause to be performed any Service in a manner that is materially
more burdensome (with respect to service quality, service quantity, or
allocation of personnel or resources) than such services (or analogous services)
provided by or on behalf of KAR or any of its Subsidiaries with respect to the
SpinCo Business or KAR Business, as applicable, during the 12-month period prior
to the Effective Date. Without limiting the generality of the foregoing, the
Provider shall not be required to maintain the employment of any specific
employee(s), hire additional employees or third-party service providers or
purchase, or purchase, lease or license any additional equipment, software or
other assets or properties in order the provide the Services hereunder. If the
Recipient requests that the Provider perform or cause to be performed any
Service in a manner that exceeds the Level of Service, then the Parties shall
reasonably cooperate and act in good faith to determine whether the Provider
will be required to provide such requested higher Level of Service. If the
Parties determine that the Provider shall provide the requested higher Level of
Service, then such higher Level of Service shall be documented in a written
agreement signed by the Parties, which may be an amendment or addendum to this
Agreement.


(d)          i)   Neither the Provider nor any member of its Group shall be
required to perform or to cause to be performed any of the Services for the
benefit of any Third Party or any other Person other than the Recipient and the
members of its Group, and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS Section 1.02
OR Section 6.04, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE
PROVIDED ON AN “AS-IS” BASIS, THAT THE RECIPIENT ASSUMES ALL RISK AND LIABILITY
ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT
THE PROVIDER MAKES NO OTHER REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, WITH
RESPECT TO THE SERVICES. EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
3

--------------------------------------------------------------------------------

(e)          Each Party shall be responsible for its own compliance with any and
all Laws applicable to its performance under this Agreement. No Party shall
knowingly take any action in violation of any such applicable Law.


    Section 1.03          Charges for Services. The Recipient shall pay the
Provider of the Services a fee for such Services (or category of Services, as
applicable) (each fee constituting a “Charge” and, collectively, “Charges”),
which Charges are set forth in Schedule 2 hereto. During the term of this
Agreement, the amount of a Charge for any Service may be (a) decreased as
determined in writing by the Provider in its sole discretion, and (b) increased
to reflect any increase in the rates or charges imposed by any Third Party
provider that is providing Services (proportional to the respective use of such
Services by each Party) (“Additional Charges”). Together with any invoice for
Charges, the Provider shall provide the Recipient with reasonable documentation,
including any additional documentation reasonably requested by the Recipient to
the extent that such documentation is in the Provider’s or its Group’s
possession or control, to confirm the calculation of any applicable Additional
Charges.


    Section 1.04          Changes in the Performance of Services. Subject to the
performance Level of Service, the Provider may make changes from time to time in
the manner of performing the Services if the Provider is making similar changes
in performing analogous services for itself or its Group and if the Provider
furnishes to the Recipient reasonable prior written notice of such changes. No
such change shall materially adversely affect the timeliness or quality of the
applicable Service.


    Section 1.05          Transitional Nature of Services. The Parties
acknowledge the transitional nature of the Services and agree to reasonably
cooperate and to use commercially reasonable efforts to effectuate a smooth
transition of the Services from the Provider to the Recipient (or its designee).


    Section 1.06          Subcontracting. A Provider may hire or engage one or
more Third Parties to perform any or all of its obligations under this
Agreement; provided, however, that (a) such Provider shall use the same degree
of care (but at least reasonable care) in selecting each such Third Party as it
would if such Third Party was being retained to provide similar services to the
Provider or its Group and (b) such Provider shall in all cases remain primarily
responsible for all of its obligations under this Agreement with respect to the
Services.
4

--------------------------------------------------------------------------------

ARTICLE II


OTHER ARRANGEMENTS


Section 2.01          Access.  The Recipient shall, and shall cause the members
of its Group to, allow the Provider and the members of its Group and their
respective Representatives reasonable access to the facilities of the Recipient
and the members of its Group that is necessary for the Provider to fulfill its
obligations under this Agreement. In addition to the foregoing right of access,
the Recipient shall, and shall cause the members of its Group to, afford the
Provider and the members of its Group and their respective Representatives, upon
reasonable advance written notice, reasonable access during normal business
hours to the facilities, Information, systems, infrastructure and personnel of
the Recipient and the members of its Group as reasonably necessary for the
Provider to verify the adequacy of internal controls over information
technology, reporting of financial data and related processes employed in
connection with the Services being provided by the Provider or the members of
the Provider Group, including in connection with verifying compliance with
Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such access
shall not unreasonably interfere with any of the business or operations of the
Recipient or any member of its Group and (ii) in the event that the Recipient
determines that providing such access could be commercially detrimental, violate
any applicable Law or agreement or waive any attorney-client privilege, then the
Parties shall use commercially reasonable efforts to permit such access in a
manner that avoids such harm and consequence. The Provider agrees that all of
its and its Group’s employees shall, and that it shall use commercially
reasonable efforts to cause its Representatives’ employees to, when on the
property of the Recipient or a member of the Recipient’s Group, or when given
access to any facilities, Information, systems, infrastructure or personnel of
the Recipient or a member of the Recipient’s Group, conform to the policies and
procedures of the Recipient and the members of the Recipient’s Group, as
applicable, concerning health, safety, conduct and security which are made known
or provided to the Provider from time to time.


Section 2.02          Audit Assistance.  Each of the Parties and the members of
their respective Groups are or may be subject to regulation and audit by a
Governmental Authority (including a Taxing Authority)  or parties to contracts
with such Parties or the members of their Groups. If such a Third Party
exercises its right to examine or audit such Party’s or a member of its Group’s
books, records, documents or accounting practices and procedures pursuant to
such applicable Law or contract provisions, and such examination or audit
relates to the Services, then the other Party shall provide, at the sole cost
and expense of the requesting Party (except if related to the Recipient's
receipt of Services, in which case such cost and expense shall be the
Recipient's responsibility), all assistance reasonably requested by the Party
that is subject to the examination or audit in responding to such examination or
audits or requests for Information, to the extent that such assistance or
Information is within the reasonable control of the cooperating Party and is
related to the Services.  The requesting Party shall consult and cooperate with
the cooperating Party to limit the scope of any such examination or audit to the
extent reasonably possible.
5

--------------------------------------------------------------------------------

Section 2.04          Title to Intellectual Property.  Except as otherwise
expressly provided for under this Agreement, the Separation and Distribution
Agreement, or another Ancillary Agreement, the Recipient acknowledges that it
shall acquire no right, title or interest (including any license rights or
rights of use) in any intellectual property which is owned or licensed by the
Provider, by reason of the provision of the Services hereunder (other than the
receipt and use of the Services by the Recipient during the term of this
Agreement as contemplated hereunder). The Recipient shall not remove or alter
any copyright, trademark, confidentiality or other proprietary notices that
appear on any intellectual property owned or licensed by the Provider, and the
Recipient shall reproduce any such notices on any and all copies thereof. The
Recipient shall not attempt to decompile, translate, reverse engineer or make
excessive copies of any intellectual property owned or licensed by the Provider,
and the Recipient shall promptly notify the Provider of any such attempt,
regardless of whether by the Recipient or any Third Party, of which the
Recipient becomes aware.


ARTICLE III


BILLING; TAXES


    Section 3.01          Procedure. Charges for the Services as well as any
Covered Taxes due and owing in accordance with Section 3.03 hereof, shall be
charged to and payable by the Recipient. Amounts payable pursuant to this
Agreement shall be paid by wire transfer (or such other method of payment as may
be agreed between the Parties from time to time) to the Provider (as directed by
the Provider), on a monthly basis, which amounts shall be due within thirty (30)
days after the Recipient’s receipt of each such invoice, including reasonable
documentation pursuant to Section 1.03. All amounts due and payable hereunder
shall be invoiced and paid in U.S. dollars.


    Section 3.02          Late Payments.  Charges not paid when due pursuant to
this Agreement (and any amounts billed or otherwise invoiced or demanded and
properly payable that are not paid within thirty (30) days of the receipt of
such bill, invoice or other demand) shall accrue interest at a rate per annum
equal to the Prime Rate plus one percent (1%) or the maximum rate under
applicable Law, whichever is lower (the “Interest Payment”).


    Section 3.03          Taxes.


(a)          Without limiting any provisions of this Agreement, the Charges
shall be exclusive of all sales, use, value-added, goods and services, services,
excise, consumption, transfer or similar taxes, and any related penalties and
interest, arising from the payment of such Charges to the Provider under this
Agreement (other than any taxes measured by or imposed on the Provider’s gross
or net income, or franchise or other similar taxes of the Provider) (“Covered
Taxes”).
6

--------------------------------------------------------------------------------

(b)          The Recipient shall pay, or reimburse the Provider for, any and all
Covered Taxes.


(c)          Where required by applicable Law, the Recipient shall pay any
Covered Taxes directly to the relevant Governmental Authority in compliance with
applicable Law. If any Covered Taxes are assessed on the receipt of Charges by
the  Provider under this Agreement, the Provider shall notify the Recipient, pay
such Covered Taxes directly to the applicable Governmental Authority and
promptly provide the Recipient with an official receipt showing such payment,
and the Recipient shall (without duplication) reimburse the Provider for such
Covered Taxes.


(d)          In the event that applicable Law requires any Covered Taxes to be
withheld from a payment of Charges by a Recipient to a Provider under this
Agreement, the Recipient shall make such required withholding, pay such withheld
amounts over to the applicable Governmental Authority in compliance with
applicable Law, and increase the amount payable to the Provider as necessary so
that, after the Recipient has withheld such amounts, the Provider receives an
amount equal to the amount the Provider would have received had no such
withholding been required.


(e)          The Recipient and the Provider shall use reasonable efforts, and
shall cooperate with each other in good faith, to secure (and to enable the
Recipient to claim) any exemption from, or otherwise to minimize, any Covered
Taxes or to claim a tax refund therefor or tax credit in respect thereof, and
the Recipient shall not be responsible for any Covered Taxes to the extent that
such Covered Taxes would not have been imposed if (i) the Provider was eligible
to claim an exemption from or reduction of such Covered Taxes, (ii) the
Recipient used commercially reasonable efforts to notify the Provider of such
eligibility reasonably in advance and (iii) the Provider failed to claim such
exemption or reduction. If the Provider receives a refund with respect to any
Covered Taxes paid or borne by the Recipient under this Agreement, the Provider
shall promptly pay such refund to the Recipient net of costs and expenses
(including any additional taxes) incurred by the Provider in connection with the
receipt of such refund or the payment of such refund to the Recipient net of
costs and expenses (including any additional taxes) incurred by the Provider in
connection with the receipt of such refund or the payment of such refund to the
Recipient.


    Section 3.04          No Set-Off.  Except as mutually agreed to in writing
by KAR and SpinCo, no Party or any member of its Group shall have any right of
set-off or other similar rights with respect to (a) any amounts received
pursuant to this Agreement or (b) any other amounts claimed to be owed to the
other Party or any of member of its Group arising out of this Agreement.
7

--------------------------------------------------------------------------------

ARTICLE IV


TERM AND TERMINATION


    Section 4.01          Term. This Agreement shall commence upon the Effective
Date and shall terminate upon the earlier to occur of: (a) the last date on
which either Party is obligated to provide any Service to the other Party in
accordance with the terms of this Agreement; (b) the mutual written agreement of
the Parties to terminate this Agreement in its entirety; and (c) 11:59 p.m., New
York City time on June 27, 2021. Unless otherwise terminated pursuant to Section
4.02, this Agreement shall terminate with respect to each Service as of the
close of business on the last day of the Service Period for such Service.


Section 4.02          Early Termination.


(a)          Without prejudice to the Recipient’s rights with respect to Force
Majeure, the Recipient may from time to time terminate this Agreement with
respect to the entirety of any individual Service:


(i)          for any reason or no reason, at least thirty (30) days following
written request to the Provider to terminate such Service, if the Provider
agrees in writing to such termination; provided, however, that any such
termination (x) may only be effective as of the date agreed to in writing by the
Parties, (y) shall not result in a reduction of Charges with respect to calendar
year 2019, and (z) shall result in a reduction of Charges following calendar
year 2019 only if and to the extent expressly set forth in Schedule 2; or


(ii)          if the Provider of such Service has failed to perform any of its
material obligations under this Agreement with respect to such Service, and such
failure shall continue to be uncured for a period of  thirty (30) days (or
ninety (90) days if Provider is using good-faith efforts to so cure during such
thirty (30) day period and thereafter) after receipt by the Provider of written
notice of such failure from the Recipient; provided, however, that any such
termination may only be effective as of the last day of a month; provided,
further, that the Recipient shall not be entitled to terminate this Agreement
with respect to the applicable Service if, as of the end of such period, there
remains a good-faith Dispute between the Parties (undertaken in accordance with
the terms of Section 7.12) as to whether the Provider has cured the applicable
breach.


(b)          The Provider may terminate this Agreement with respect to any
individual Service, but not a portion thereof, at any time upon prior written
notice to the Recipient if the Recipient has failed to perform any of its
material obligations under this Agreement relating to such Service, including
making payment of Charges for such Service when due, and such failure shall
continue to be uncured for a period of thirty (30) days (or ninety (90) days if
Recipient is using good-faith efforts to so cure during such thirty (30) day
period and thereafter) after receipt by the Recipient of a written notice of
such failure from the Provider; provided, however, that any such termination may
only be effective as of the last day of a month; provided, further, that the
Provider shall not be entitled to terminate this Agreement with respect to the
applicable Service if, as of the end of such period, there remains a good-faith
Dispute between the Parties (undertaken in accordance with the terms of Section
7.12) as to whether the Recipient has cured the applicable breach.
8

--------------------------------------------------------------------------------

    Section 4.03          Interdependencies.  The Parties acknowledge and agree
that: (a) there may be interdependencies among the Services being provided under
this Agreement; (b) upon the request of either Party, the Parties shall
cooperate and act in good faith to determine whether (i) any such
interdependencies exist with respect to the particular Service that a Party is
seeking to terminate pursuant to Section 4.02 and (ii) in the case of such
termination, the Provider’s ability to provide a particular Service in
accordance with this Agreement would be materially and adversely affected by
such termination of another Service; and (c) in the event that the Parties have
determined that such interdependencies exist (and, in the case of such
termination that the Provider’s ability to provide a particular Service in
accordance with this Agreement would be materially and adversely affected by
such termination), the Parties shall negotiate in good faith to amend Schedule 1
with respect to such termination of such impacted Service, which amendment shall
be consistent with the terms of comparable Services.  To the extent that the
Provider’s ability to provide a Service is dependent on the continuation of a
specified Service, the Provider’s obligation to provide such dependent Service
shall terminate automatically with the termination of such supporting Service.


    Section 4.04          Effect of Termination.  Upon the termination of any
Service pursuant to this Agreement, the Provider of the terminated Service shall
have no further obligation to provide the terminated Service.


    Section 4.05          Information Transmission.  The Provider, on behalf of
itself and the members of its Group, shall use commercially reasonable efforts
to provide or make available, or cause to be provided or made available, to the
Recipient, in accordance with Section 6.1 of the Separation and Distribution
Agreement, any Information received or computed by the Provider for the benefit
of the Recipient concerning the relevant Service during the Service Period;
provided, however, that, except as otherwise agreed to in writing by the Parties
(a) the Provider shall not have any obligation to provide, or cause to be
provided, Information in any nonstandard format, (b) the Provider and the
members of its Group shall be reimbursed for their reasonable costs in
accordance with Section 6.3 of the Separation and Distribution Agreement for
creating, gathering, copying, transporting and otherwise providing such
Information, and (c) the Provider shall use commercially reasonable efforts to
maintain any such Information in accordance with Section 6.4 of the Separation
and Distribution Agreement.
9

--------------------------------------------------------------------------------

ARTICLE V


CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS


    Section 5.01          KAR and SpinCo Obligations. Subject to Section 5.04,
until the five (5)-year anniversary of the Effective Date, each of KAR and
SpinCo, on behalf of itself and each member of its Group, agrees to hold, and to
cause its respective Representatives to hold, in confidence, with at least the
same degree of care that applies to KAR’s proprietary and confidential
Information pursuant to policies in effect as of the Effective Date, all
proprietary or confidential Information concerning the other Party or the
members of its Group or their respective businesses (“Confidential Information”)
that is either in its possession (including Confidential Information in its
possession prior to the Effective Date) or furnished by such other Party or such
other Party’s Group members or their respective Representatives at any time
pursuant to this Agreement, and shall not use any such Confidential Information
other than for such purposes as may be expressly permitted hereunder, except, in
each case, to the extent that such Confidential Information has been (a) in the
public domain or generally available to the public, other than as a result of a
disclosure by such Party or any member of its Group or any of their respective
Representatives in violation of this Agreement; (b) later lawfully acquired from
other sources by such Party or any of member of its Group, which sources are not
themselves bound by a confidentiality obligation or other contractual, legal or
fiduciary obligation of confidentiality with respect to such Confidential
Information; or (c) independently developed or generated without reference to or
use of the Confidential Information of the other Party or any member of its
Group. If any Confidential Information of a Party or any member of its Group is
disclosed to the other Party or any member of its Group in connection with
providing the Services, then such disclosed Confidential Information shall be
used only as required to perform such Services.


    Section 5.02          No Release; Return or Destruction.  Each Party agrees
(a) not to release or disclose, or permit to be released or disclosed, any
Confidential Information of the other Party addressed in Section 5.01 to any
other Person, except its Representatives who need to know such Confidential
Information in their capacities as such (whom shall be advised of their
obligations hereunder with respect to such Confidential Information) and except
in compliance with Section 5.04, and (b) to use commercially reasonable efforts
to maintain such Confidential Information in accordance with Section 6.4 of the
Separation and Distribution Agreement. Without limiting the foregoing, when any
such Confidential Information is no longer needed for the purposes contemplated
by the Separation and Distribution Agreement, this Agreement or any other
Ancillary Agreements, each Party will promptly after request of the other Party
either return to the other Party all such Confidential Information in a tangible
form (including all copies thereof and all notes, extracts or summaries based
thereon) or notify the other Party in writing that it has destroyed such
information (and such copies thereof and such notes, extracts or summaries based
thereon).
10

--------------------------------------------------------------------------------

    Section 5.03          Privacy and Data Protection Laws.  Each Party shall
comply with all applicable state, federal and foreign privacy and data
protection Laws that are or that may in the future be applicable to the
provision of the Services under this Agreement.


    Section 5.04          Protective Arrangements. In the event that a Party or
any member of its Group either determines on the advice of its counsel that it
is required to disclose any Confidential Information of the other Party pursuant
to applicable Law or receives any request or demand under lawful process or from
any Governmental Authority to disclose or provide Confidential Information of
the other Party (or any member of its Group) that is subject to the
confidentiality provisions hereof, such Party shall notify the other Party (to
the extent legally permitted) as promptly as practicable under the circumstances
prior to disclosing or providing such Information and shall reasonably
cooperate, at the expense of the other Party, in seeking any appropriate
protective order requested by the other Party. In the event that such other
Party fails to receive such appropriate protective order in a timely manner and
the Party receiving the request or demand reasonably determines that its failure
to disclose or provide such Information shall actually prejudice the Party
receiving the request or demand, then the Party that received such request or
demand may thereafter disclose or provide such Information to the extent
required by such Law (as so advised by its counsel) or by lawful process or such
Governmental Authority, and the disclosing Party shall promptly provide the
other Party with a copy of the Information so disclosed, in the same form and
format so disclosed, together with a list of all Persons to whom such
Information was disclosed, in each case to the extent legally permitted.


ARTICLE VI


LIMITED LIABILITY AND INDEMNIFICATION


Section 6.01          Limitations on Liability.


(a)          THE LIABILITIES OF THE PROVIDER AND ITS GROUP MEMBERS AND THEIR
RESPECTIVE REPRESENTATIVES, COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY AND ALL
ACTS OR FAILURES TO ACT IN CONNECTION HEREWITH (INCLUDING THE PERFORMANCE OR
BREACH OF THIS AGREEMENT), OR FROM THE SALE, DELIVERY, PROVISION OR USE OF ANY
AND ALL SERVICES PROVIDED UNDER OR CONTEMPLATED BY THIS AGREEMENT, WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, SHALL
NOT IN THE AGGREGATE EXCEED FIFTY (50%) PERCENT OF THE CHARGES PAID AND PAYABLE
TO PROVIDER BY THE RECIPIENT PURSUANT TO THIS AGREEMENT.


(b)          IN NO EVENT SHALL EITHER PARTY, THE MEMBERS OF ITS GROUP OR THEIR
RESPECTIVE REPRESENTATIVES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
PUNITIVE, EXEMPLARY, REMOTE, SPECULATIVE OR SIMILAR DAMAGES IN EXCESS OF
COMPENSATORY DAMAGES OF THE OTHER PARTY IN CONNECTION WITH THE PERFORMANCE OF
THIS AGREEMENT (OTHER THAN ANY SUCH LIABILITY TO THE EXTENT PAYABLE BY A PARTY
OR A MEMBER OF ITS GROUP TO A THIRD PARTY WITH RESPECT TO A THIRD-PARTY CLAIM),
AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF, THE MEMBERS OF ITS GROUP AND
ITS REPRESENTATIVES ANY CLAIM FOR SUCH DAMAGES, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE.
11

--------------------------------------------------------------------------------

(c)          The limitations in Section 6.01(a) and Section 6.01(b) shall not
apply in respect of any Liability to the extent arising out of or in connection
with the gross negligence, willful misconduct or fraud of or by the Party (or a
member of its Group) to be charged.


    Section 6.02          Obligation to Re-Perform.  In the event of any breach
of this Agreement by the Provider with respect to the provision of any Services
which the Provider can reasonably be expected to re-perform in a commercially
reasonable manner, the Provider shall promptly correct in all material respects
such error, defect or breach or re-perform in all material respects such
Services at the request of the Recipient and at the sole cost and expense of the
Provider. Any request for re-performance in accordance with this Section 6.02 by
the Recipient must be in writing and specify in reasonable detail the particular
error, defect or breach, and such request must be made no more than one month
from the later of (x) the date on which such breach occurred and (y) the date on
which such breach was reasonably discovered by the Recipient.


    Section 6.03          Recipient Indemnity. In addition to (but not in
duplication of) its other indemnification obligations (if any) under the
Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreement, but subject to the limitations set forth in Section 6.01 of this
Agreement, the Recipient shall indemnify, defend and hold harmless the Provider,
the members of the Provider’s Group and each of their respective
Representatives, and each of the successors and assigns of any of the foregoing
(collectively, the “Provider Indemnitees”), from and against any and all claims
of Third Parties to the extent relating to, arising out of or resulting from the
Provider’s furnishing or failing to furnish the Services provided for in this
Agreement, other than Third Party Claims to the extent arising out of the gross
negligence, willful misconduct or fraud of Provider or a member of Provider’s
Group.


    Section 6.04          Provider Indemnity.  In addition to (but not in
duplication of) its other indemnification obligations (if any) under the
Separation and Distribution Agreement, this Agreement or any other Ancillary
Agreement, but subject to the limitations set forth in Section 6.01 of this
Agreement, the Provider shall indemnify, defend and hold harmless the Recipient,
the members of the Recipient’s Group and each of their respective
Representatives, and each of the successors and assigns of any of the foregoing
(collectively, the “Recipient Indemnitees”), from and against any and all
Liabilities to the extent relating to, arising out of or resulting from the
sale, delivery, provision or use of any Services provided by such Provider
hereunder, but only to the extent that such Liability relates to, arises out of
or results from the gross negligence, willful misconduct or fraud of Provider or
a member of Provider’s Group.
12

--------------------------------------------------------------------------------

    Section 6.05          Indemnification Procedures.  The procedures for
indemnification set forth in Sections 4.4, 4.5 and 4.6 of the Separation and
Distribution Agreement shall govern claims for indemnification under this
Agreement, mutatis mutandis.


ARTICLE VII


MISCELLANEOUS


    Section 7.01          Independent Contractors.  The Parties each acknowledge
and agree that they are separate entities, each of which has entered into this
Agreement for independent business reasons. The relationships of the Parties
hereunder are those of independent contractors and nothing contained herein
shall be deemed to create a joint venture, partnership or any other relationship
between the Parties or the respective members of its Group. Employees performing
Services hereunder do so on behalf of, under the direction of, and as employees
of, the Provider, and the Recipient shall have no right, power or authority to
direct such employees.


Section 7.02          Counterparts; Entire Agreement; Corporate Power.


(a)          This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party.


(b)          This Agreement, the Separation and Distribution Agreement and the
Ancillary Agreements and the Exhibits, Schedules and appendices hereto and
thereto contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter, and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.


(c)          KAR represents on behalf of itself and, to the extent applicable,
each of the members of the KAR Group, and SpinCo represents on behalf of itself
and, to the extent applicable, each of the members of the SpinCo Group, as
follows:


(i)          each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and
13

--------------------------------------------------------------------------------

(ii)          this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof.


(d)          Each Party acknowledges and agrees that delivery of an executed
counterpart of a signature page to this Agreement (whether executed by manual,
stamp or mechanical signature) by email in portable document format (PDF) shall
be effective as delivery of such executed counterpart of this Agreement. Each
Party expressly adopts and confirms each such stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it will not assert that
any such signature or delivery is not adequate to bind such Party to the same
extent as if it were signed manually and delivered in person and agrees that, at
the reasonable request of the other Party at any time, it will as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date thereof) and delivered in
person, by mail or by courier.


    Section 7.03          Governing Law.  This Agreement (and any claims or
disputes arising out of or related hereto or to the transactions contemplated
hereby or to the inducement of any Party to enter herein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed and interpreted in
accordance with the Laws of the State of Delaware, irrespective of the choice of
Laws principles of the State of Delaware, including all matters of validity,
construction, effect, enforceability, performance and remedies.


    Section 7.04          Assignability.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns; provided, however, that SpinCo may not assign its rights or
obligations under this Agreement without the express prior written consent of
KAR, which consent shall not be unreasonably withheld, conditioned or delayed.


    Section 7.05          Third-Party Beneficiaries.  Except as provided in
Article VI with respect to the Provider Indemnitees and Recipient Indemnitees in
their capacities as such, (a) the provisions of this Agreement are solely for
the benefit of the Parties and are not intended to confer upon any other Person
except the Parties any rights or remedies hereunder; and (b) there are no other
third-party beneficiaries of this Agreement and this Agreement shall not provide
any other Third Party with any remedy, claim, Liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.


    Section 7.06          Notices.  All notices, requests, claims, demands or
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, , by electronic mail (for which a confirmation email is
obtained), or sent by overnight courier (providing proof of delivery) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section):
14

--------------------------------------------------------------------------------

 
If to KAR, to:
         
KAR Auction Services, Inc.
   
13085 Hamilton Crossing Boulevard
   
Carmel, Indiana 46032
   
Email:
becca.polak@karauctionservices.com

   
Attention:
Chief Legal Officer
         
If to SpinCo, to:
         
Insurance Auto Auctions, Inc.
   
Two Westbrook Corporate Center, Suite 500
   
Westchester, Illinois 60154
   
Email:
jkett@iaai.com
      skerley@iaai.com
   
Attention:
John Kett
      Sidney Peryar



A Party may, by notice to the other Party, change the address to which such
notices are to be given.


    Section 7.07          Severability.  If any provision of this Agreement or
the application thereof to any Person or circumstance is determined by a court
of competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.


    Section 7.08          Force Majeure.  No Party shall be deemed in default of
this Agreement for any delay or failure to fulfill any obligation (other than a
payment obligation) hereunder so long as and to the extent to which any delay or
failure in the fulfillment of such obligations is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. In the
event of any such excused delay, the time for performance (other than a payment
obligation hereunder) shall be extended for a period equal to the time lost by
reason of the delay unless this Agreement has previously been terminated under
Article IV or under this Section 7.08. A Party claiming the benefit of this
provision shall, as soon as reasonably practicable after the occurrence of any
such event, (a) provide written notice to the other Party of the nature and
extent of any such Force Majeure condition; and (b) use commercially reasonable
efforts to remove any such causes and resume performance under this Agreement as
soon as reasonably practicable (and in no event later than the date that the
affected Party resumes providing analogous services to, or otherwise resumes
analogous performance under any other agreement for, itself, its Affiliates or
any Third Party) unless this Agreement has previously been terminated under
Article IV or this Section 7.08.
15

--------------------------------------------------------------------------------

    Section 7.09          Headings.  The Article, Section and Paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.


    Section 7.10          Survival of Covenants.  Except as expressly set forth
in this Agreement, the covenants, representations and warranties contained in
this Agreement, and Liability for the breach of any obligations contained
herein, shall survive the Effective Date and shall remain in full force and
effect thereafter.


    Section 7.11          Waivers of Default. Waiver by a Party of any default
by the other Party of any provision of this Agreement shall not be deemed a
waiver by the waiving Party of any subsequent or other default, nor shall it
prejudice the rights of the other Party. No failure or delay by a Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall a single or partial exercise thereof prejudice any
other or further exercise thereof or the exercise of any other right, power or
privilege.


    Section 7.12          Dispute Resolution.  In the event of any controversy,
dispute or claim (a “Dispute”) arising out of or relating to any Party’s rights
or obligations under this Agreement (whether arising in contract, tort or
otherwise), calculation or allocation of the costs of any Service or otherwise
arising out of or relating in any way to this Agreement (including the
interpretation or validity of this Agreement), such Dispute shall be resolved in
accordance with the dispute resolution process referred to in Article VII of the
Separation and Distribution Agreement.


    Section 7.13          Amendments. No provisions of this Agreement or any
Ancillary Agreement shall be deemed waived, amended, supplemented or modified by
a Party, unless such waiver, amendment, supplement or modification is in writing
and signed by the authorized representative of the Party against whom it is
sought to enforce such waiver, amendment, supplement or modification.


    Section 7.14          Interpretation.  In this Agreement, (a) words in the
singular shall be deemed to include the plural and vice versa and words of one
gender shall be deemed to include the other genders as the context requires; (b)
the terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Schedules, Annexes and Exhibits hereto) and not to any
particular provision of this Agreement; (c) Article, Section, Exhibit, Annex and
Schedule references are to the Articles, Sections, Exhibits, Annexes and
Schedules to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement shall be deemed to include the exhibits,
schedules and annexes to such agreement; (e) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references to “business day” shall mean any day
other than a Saturday, a Sunday or a day on which banking institutions are
generally authorized or required by law to close in the United States or New
York, New York; (i) references herein to this Agreement or any other agreement
contemplated herein shall be deemed to refer to this Agreement or such other
agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (j) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to June 27, 2019.
16

--------------------------------------------------------------------------------

    Section 7.15          Mutual Drafting.  This Agreement shall be deemed to be
the joint work product of the Parties and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable to this Agreement.


[Signature page follows]
17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.


      

KAR AUCTION SERVICES, INC.
     


           
         

    

By:
/s/ Eric M. Loughmiller

      

       

Name: Eric M. Loughmiller

      

       

Title: Executive Vice President and Chief Financial Officer

        

        

        

       

IAA, INC.
        

       

       

       

By:
/s/ John W. Kett

        

       

Name: John W. Kett

      

        

Title: Chief Executive Officer and President

      

        

         




[Signature Page to Transition Services Agreement]


--------------------------------------------------------------------------------